DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I (claim 1 – 12) in the reply filed on 01/28/2028 is acknowledged.  
However, applicant merely states the election with traverse but failed to provide any evidence or specific reasoning with respect to the restriction requirement as recited in detail on p.5 – 7 of the Non-Final Office Action mailed on 11/12/2021. Thus, applicant’s traversal has been fully considered but it is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.


Response to Amendment
The amendment filed on 01/28/2022 has been entered:
Claim 1 – 3, 5 – 18, 24 – 27 and 33 – 38 remain pending in the application;
Claim 13 – 18 and 24 – 27 are withdrawn from consideration;
Claim 1, 6 and 7 are amended;
Claim 4, 19 – 23 and 28 – 32 are cancelled;
Claim 33 – 38 are added as new.

Applicant’s amendments to claims overcome each and every 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 11/12/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “a beveled tip having a tip angle between 15 degrees and 85 degrees, such that the diameter and tip angle are selected to produce an asymmetric force and deflection upon soft tissue insertion so as to enable the distal end portion of the medical probe to be steered independently along a non-linear path to a target site in the soft tissue.” Applicant submitted on p.8 – 10 that “Nothing in Yoshida discloses or suggests providing its hair with a diameter and tip angle selected to produce an asymmetric force and deflection upon soft tissue insertion so as to enable the distal end portion of the hair to be independently steered along a non-linear path to a target site in the soft tissue, as required by Applicant's claim 1.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, Yoshida does teach a beveled tip with tip angle between 30 – 60 degree which falls within the claimed range (see Yoshida; [0016]).
Second, the asymmetric force is inherent and predictable results when using the beveled tip interacted with soft tissue. Such inherent property of beveled tip geometry can be evidence in either newly introduced reference or cited pertinent art in this Office Action.
Third, since applicant’s amendments change the scope of claim, new reference van de Berg et al. (Design Choices in Needle Steering—A Review; published on 12/24/2014) (hereinafter “van de Berg”) is introduced in new grounds of rejection to teach the amended claim in combination with other cited reference(s). See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of dependent claim 11, applicant submitted on p.10 – 11 that “at least because these references do not teach or suggest an insertion system, for use with a medical probe, that is operable to steer the distal end portion of a medical probe without use of a guide tube or shuttle along a non-linear path to a target site in soft tissue”; “Such sheaths and protective tubes are effectively guide tubes used during insertion. This disclosure does not teach insertion of a medical probe without a guide tube or shuttle as specified in Applicant's claim 11.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, as stated in the Non- Final Office Action mailed on 11/12/2021, by using the term "operable to", the above limitation only describe an intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114.
Second, for the purpose of compact prosecution, new reference Majewicz et al. (Evaluation of Robotic Needle Steering in ex vivo Tissue; published on 07/15/2010) (hereinafter “Majewicz”) is introduced in the new grounds of rejection to claim, which is capable of performing the intended function of steering without using guide tube. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of dependent claim 11 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all other correspond dependent claims, applicant’s remarks submitted on p.10 are exclusively relying on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.8 – 11 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 1 and 33 are objected to because of the following informalities:
Claim 1 line 8, limitation “the diameter” should read “the outer diameter” to avoid potential 112(b) issue;
Claim 33 line 11, limitation “the diameter” should read “the outer diameter” to avoid potential 112(b) issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5 – 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2006204540 A; published on 08/10/2006) (hereinafter "Yoshida") in view of van de Berg et al. (Design Choices in Needle Steering—A Review; published on 12/24/2014) (hereinafter “van de Berg”).

Note: all citations to Yoshida are citing the context and paragraph numbers in the machine translation provided by Espacenet, see attached PDF copy of foreign reference.
 
Regarding claim 1, Yoshida teaches a medical probe for insertion into soft tissue ("… the hollow needle of the present invention can be inserted into a target brain region without a guide by a micromanipulator." [0012]), the medical probe comprising:
a flexible ("… the hollow needle of the present invention is flexible and does not break …" [0017]), elongated body having a proximal end portion and an opposed distal end portion ("The hollow needle of the present invention …" [0012]; the elongated body with proximal end and distal end is inherent property for any needle according to definition),
wherein the elongated body an outer diameter of 80 μm or less ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]), and
wherein the distal end portion comprises a beveled tip having a tip angle between 15 degrees and 85 degrees ("The angle of the tip of the hollow needle of the present invention … is preferably an acute angle … and 30 to 60 ° is more preferable." [0016]). 
Although Yoshida does not explicitly teach the needle length, Yoshida teaches the needle can be used in neurophysiological study ("… the hollow needle of the present invention can be inserted into a target brain region ..." [0012]). The common length of needle for using in neurophysiological study is more than 1 cm.
In addition, Yoshida further teaches the general dimensional length of needle used is at least 1 cm ("At present, for such neurophysiological research {brain function exploration} … A micro glass capillary of about 5 to 2.0 cm is used." [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dimension of hollow needle as taught by Yoshida to the specific length as required in the present neurophysiological research. Doing so would make it possible to "analyze the neural circuit electrophysiologically as in the case of conventional acute experiments" (see Yoshida; [0004]).
Yoshida fails to explicitly teach the diameter and tip angle are selected to produce an asymmetric force and deflection upon soft tissue insertion so as to enable the distal end portion of the medical probe to be steered independently along a non-linear path to a target site in the soft tissue.
However, in the same field of endeavor, van de Berge teaches the diameter and tip angle are selected (“The curvature of inserted bevel tip needles is not necessarily affected by insertion speed [42], but can be increased by 1) decreasing the needle diameter [51], 2) decreasing the bevel tip angle [42] …” Page 2176) to produce an asymmetric force and deflection upon soft tissue insertion (“Forward propagation and rotation of a bevel tip needle. The imbalance in tip-tissue reaction forces will cause the cannula to bend” Page 2176) so as to enable the distal end portion of the medical probe to be steered independently along a non-linear path to a target site in the soft tissue (“… to regulate the needle tip position and orientation with respect to a target location …” Page 2175; “In addition, research was done to control not only steering direction, but also the radius of curvature. This was achieved by investigating duty cycled needle rotations [44] and actively variable bevels [24].” Page 2176; see also the non-linear path shown in Fig.6).
Although Yoshida does not explicitly teach the detail of steering, the beveled tip as taught by Yoshida has an inherent bend curvature as defined by the tip angle. van de Berge further discloses such inherent relationship between the curvature and beveled tip angle. It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the relationship between tip steering parameter and the tip geometrical parameters and tip insertion/steering apparatus as taught by van de Berge to operate the beveled tip as taught by Yoshida. Knowing the knowledge of geometry of beveled tip, it is possible to generate iterative path planning “from minimizing the total path potential” and therefore “to regulate the needle tip  position and orientation with respect to a target location” (see van de Berge; Page 2175).

Regarding claim 2, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the elongated body is a microcapillary ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]; the size dimension and hollow property make the needle a microcapillary).

Regarding claim 5, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the outer diameter of the elongated body is between 10 μm and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]).

Regarding claim 6, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the outer diameter of the elongated body is from 60 μm to 80 μm ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm ..." [0015]).

Regarding claim 7, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein:
the outer diameter of the elongated body is between 20 and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]),
the beveled tip has a bevel angle between 30 degrees and 80 degrees ("… but is preferably an acute angle … and 30 to 60 ° is more preferable." [0016]),
the elongated body has a proximal end portion and a distal end portion ("The hollow needle of the present invention …" [0012]; the elongated body with proximal end and distal end is inherent property for any needle according to definition) which comprises the beveled tip ("The angle of the tip of the hollow needle of the present invention … is preferably an acute angle." [0016]).
Although Yoshida does not explicitly teach the needle length, Yoshida teaches the needle can be used in neurophysiological study ("… the hollow needle of the present invention can be inserted into a target brain region ..." [0012]). The common length of needle for using in neurophysiological study is more than 1 cm.
In addition, Yoshida further teaches the general dimensional length of needle used is from 1 cm to 20 cm ("At present, for such neurophysiological research {brain function exploration} … A micro glass capillary of about 5 to 2.0 cm is used." [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dimension of hollow needle as taught by Yoshida to the specific length as required in the present neurophysiological research. Doing so would make it possible to "analyze the neural circuit electrophysiologically as in the case of conventional acute experiments" (see Yoshida; [0004]).

Regarding claim 8, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 7, and Yoshida further teaches wherein at least 1 cm of the distal end portion including the beveled tip is unsupported ("Further, the hollow needle of the present invention can be inserted into a target brain region without a guide by a micromanipulator." [0012]; since there is no guide used, the needle as whole is not supported).


Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of van de Berge, as applied in claim 1 and 8 respectively, and further in view of Hattenbach et al. (EP 1738790 A1; published on 01/03/2007) (hereinafter "Hattenbach").

Regarding claim 3, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the elongated body is formed of a biocompatible material ("… and is excellent in biocompatibility …" [0012]).
Yoshida in view of van de Berge fails to explicitly teach wherein the elongated body is formed of a glass or metal.
However, in the same field of endeavor, Hattenbach teaches wherein the elongated body is formed of a biocompatible glass ("The catheter is fabricated of a robust, though flexible material, which is a quartz glass tubing …" [0028]; "… though small enough to be insertable into the lumen of microvessels with a smaller diameter such as branch retinal veins or arteries." [0023]; biocompatibility is a must-have property for instrument inserted in human body).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the material of hollow needle as taught by Yoshida with the glass material as taught by Hattenbach. Doing so would make it possible to provide an instrument "having a high mechanical stability, a small thermal expansion and high transmittance for ultra violet light, the latter being of advantage for the sterilization of the material" (see Hattenbach; [0028]).

Regarding claim 9, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 8, and Yoshida further teaches wherein the elongated body is a microcapillary ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]; the size dimension and hollow property make the needle a microcapillary).
Yoshida in view of van de Berge fails to explicitly teach wherein the elongated body is a metal or glass microcapillary.
However, in the same field of endeavor, Hattenbach teaches wherein the elongated body is a glass microcapillary ("The catheter is fabricated of a robust, though flexible material, which is a quartz glass tubing …" [0028]; "… the tip of the catheter has an extremely small outer diameter ranging from 50 µm to less than 10 µm up to 5 µm." [0034]; the size dimension and hollow property make the catheter a microcapillary).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the material of hollow needle as taught by Yoshida with the glass material as taught by Hattenbach. Doing so would make it possible to provide an instrument "having a high mechanical stability, a small thermal expansion and high transmittance for ultra violet light, the latter being of advantage for the sterilization of the material" (see Hattenbach; [0028]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of van de Berge, as applied in claim 1, and further in view of Garrison et al. (US 2016/0367272 A1; published on 12/22/2016) (hereinafter " Garrison").

Regarding claim 10, Yoshida in view of van de Berge teaches all claim limitations, as applied in claim 1, and Yoshida further teaches wherein the angle of the bevel of the beveled tip of at least one of the medical probes is different from the angle of the bevel of the beveled tip of at least a second of the medical probes ("… and tip angle was 10 °, 30 ° or 45 °." [0024]).
Yoshida in view of van de Berge fails to explicitly teach a kit of parts, comprising: two or more medical probes of claim 1.
However, in the same field of endeavor, Garrison teaches a kit of parts ("… the system 100 may include a kit of multiple devices." [0119]), comprising: 
two or more medical probes ("… may come in a kit with one or more dilators 250 …" [0055]; see Fig.1) of claim 1 (see 103 rejection to claim 1); and
wherein the angle of the bevel of the beveled tip of at least one of the medical probes is different from the angle of the bevel of the beveled tip of at least a second of the medical probes ("… The tapered distal end 256 can be generally between 6 and 12 degrees total included angle …" [0062]; "… the dilator taper 256 can have a certain stiffness and taper angle to provide the adequate dilating force on the arterial puncture site. However, to safely reach the petrous portion of the ICA, it may be desirable to have a sheath dilator 250 with a softer and/or longer taper at a distal end than that used for initial arterial access." [0064]; Garrison teaches the above reasons for using different taper shape in different situation, it would be obvious to include plurality of such insertion instruments with different taper angles in the kit as the kit includes one or more dilators).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow needle as taught by Yoshida to be included in an instrument kit as taught by Garrison. Doing so would make it possible to provide a system of devices that "enable rapid access, optimized aspiration of the clot, distal protection throughout all stages of the procedure, which potentially liberate emboli, and safe and rapid exchange of devices as needed to fully restore flow to the blocked cerebral vessel" (see Garrison").


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of van de Berge, as applied in claim 1, and further in view of Majewicz et al. (Evaluation of Robotic Needle Steering in ex vivo Tissue; published on 07/15/2010) (hereinafter “Majewicz”).

Regarding claim 11, Yoshida teaches all claim limitations, as applied in claim 1, and Yoshida further teaches at least one medical probe of claim 1 (see 103 rejection to claim 1).
In addition, van de Berge further teach the at least one medical probe is capble of being steered a traverse distance (“Forward propagation and rotation of a bevel tip needle.” Page 2176; see Fig.6).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the relationship between tip steering parameter and the tip geometrical parameters and tip insertion/steering apparatus as taught by van de Berge to operate the beveled tip as taught by Yoshida. Knowing the knowledge of geometry of beveled tip, it is possible to generate iterative path planning “from minimizing the total path potential” and therefore “to regulate the needle tip  position and orientation with respect to a target location” (see van de Berge; Page 2175).
Yoshida in view of van de Berge fails to explicitly teach a system for guided insertion of a medical probe into soft tissue, comprising: an insertion system which is operable to steer the distal end portion of the at least one medical probe a traverse distance of at least 1 cm into the soft tissue without the use of a guide tube or shuttle.
However, in the same field of endeavor, Majewicz teaches an insertion system (“We have developed a portable needle steering device for the insertion and control of flexible needles in soft tissues (Fig. 1).” Page 2068) which is operable to steer the distal end portion of the at least one medical probe a traverse distance of at least 1 cm into the soft tissue without the use of a guide tube or shuttle (by using the term "operable to", the above limitation only describe an intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Majewicz is capable of performing the function as "… by inserting needles 10 cm at 1.5 cm/s …" Page 2070; see Fig.8, 9a and 10a, needle is steered without sheath or guide tube).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tip steering as taught by Yoshida in view of van de Berge with the portable needle steering device as taught by Majewicz. By using the motor on the steering device to control the needle with beveled tip to understand “the complex dynamics of needle steering in biological tissue”, it is possible for “developing a complete needle steering system that integrates path-planners, controllers, and needle insertion robots” (see Majewicz; Page 2073).

Regarding claim 12, Yoshida in view of van de Berge and Majewicz teaches all claim limitations, as applied in claim 11, and Majewicz further teaches wherein the insertion system includes a motor, actuator, and controller configured to linearly displace and axially rotate the at least one medical probe (“The translational subsystem consists of the linear slide with limit switches, a 2-phase stepper motor, and a controller from Velmex, Inc. … The rotational subsystem consists of a 12V DC Maxon motor, an encoder, and a power amplifier. The rotational motor is controlled via analog outputs from a PCMCIA National Instruments DAQcard-6024e …” Page 2069).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tip steering as taught by Yoshida in view of van de Berge with the portable needle steering device as taught by Majewicz. By using the motor on the steering device to control the needle with beveled tip to understand “the complex dynamics of needle steering in biological tissue”, it is possible for “developing a complete needle steering system that integrates path-planners, controllers, and needle insertion robots” (see Majewicz; Page 2073).


Claim 33 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Majewicz in view of Yoshida.

Regarding claim 33, Majewicz teaches a system for guided insertion of a medical probe into soft tissue (“We have developed a portable needle steering device for the insertion and control of flexible needles in soft tissues” Page 2068), comprising: 
a medical probe comprising a flexible, elongated body having a proximal end portion and an opposed distal end portion (“… control of flexible needles …” Page 2068; the proximal end and the distal end are inherent properties of needle due the shape), wherein the elongated body has a length from 1 cm to 20 cm (“… by inserting needles 10 cm …” Page 2070), and wherein the distal end portion comprises a beveled tip having a tip angle between 15 degrees and 85 degrees (“The following nominal bevel angles were used: 10◦, 30◦, 45◦, 60◦, and 80◦.” Page 2070); and 
an insertion system (“We have developed a portable needle steering device for the insertion and control of flexible needles in soft tissues (Fig. 1).” Page 2068) which is operable to steer the distal end portion of the at least one medical probe a traverse distance of at least 1 cm into the soft tissue without the use of a guide tube or shuttle (by using the term "operable to", the above limitation only describe an intended use of claimed apparatus, thus the above limitation does not provide any patentability weight in examination. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Majewicz is capable of performing the function as "… by inserting needles 10 cm at 1.5 cm/s …" Page 2070; see Fig.8, 9a and 10a, needle is steered without sheath or guide tube), wherein the insertion system includes a motor, actuator, and controller configured to linearly displace and axially rotate the at least one medical probe (“The translational subsystem consists of the linear slide with limit switches, a 2-phase stepper motor, and a controller from Velmex, Inc. … The rotational subsystem consists of a 12V DC Maxon motor, an encoder, and a power amplifier. The rotational motor is controlled via analog outputs from a PCMCIA National Instruments DAQcard-6024e …” Page 2069),
wherein the diameter (“These results confirm models and previous experiments in artificial tissues, showing that curvature decreases as diameter increases.” Page 2071) and the tip angle of the medical probe are selected (“The effect of bevel angle on curvature for various needle insertions was also studied (Fig. 6).” Page 2071) to produce an asymmetric force and deflection of the medical probe upon its linear displacement by the insertion system (“Forces applied normal to the surface of the asymmetric tip cause the needle to bend in the direction of the asymmetry.” Page 2068) to enable the distal end portion of the medical probe to be independently steered to a target site in the soft tissue (“This paper is a first step in developing that understanding and, by adding clinical relevance, it facilitates our group’s goal of developing a complete needle steering system that integrates path-planners, controllers, and needle insertion robots.” Page 2073).
Majewicz fails to explicitly teach wherein the elongated body has an outer diameter from 10 pm to 80 pm.
However, in the same field of endeavor, Yoshida teaches wherein the elongated body an outer diameter of 80 μm or less ("The outer diameter of the hollow needle of the present invention is preferably 30 to 120 μm, more preferably 30 to 100 μm, and still more preferably 30 to 40 μm." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle as taught by Majewicz with the hollow needle as taught by Yoshida. By using extra small needle, it is possible that “the resistance when piercing the needle is small, and it can be pierced with almost no pain” (see Yoshida; [0015]).

Regarding claim 34, Majewicz in view of Yoshida teaches all claim limitation, as applied in claim 33, and Majewicz further teaches wherein the elongated body is a metal microcapillary (“The needles used in these experiments were made out of superelastic Nitinol …” Page 2069; Nitinol is a metal alloy of nickel and titanium).

Regarding claim 35, Majewicz in view of Yoshida teaches all claim limitation, as applied in claim 33, and Yoshida further teaches wherein the outer diameter of the elongated body is between 20 μm and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle as taught by Majewicz with the hollow needle as taught by Yoshida. By using extra small needle, it is possible that “the resistance when piercing the needle is small, and it can be pierced with almost no pain” (see Yoshida; [0015]).

Regarding claim 36 Majewicz in view of Yoshida teaches all claim limitation, as applied in claim 33, and Yoshida further teaches wherein the outer diameter of the elongated body is between 60 μm and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle as taught by Majewicz with the hollow needle as taught by Yoshida. By using extra small needle, it is possible that “the resistance when piercing the needle is small, and it can be pierced with almost no pain” (see Yoshida; [0015]).

Regarding claim 37, Majewicz in view of Yoshida teaches all claim limitation, as applied in claim 33, and Majewicz further teaches wherein the bevel angle is between 30 degrees and 80 degrees (“The following nominal bevel angles were used: 10◦, 30◦, 45◦, 60◦, and 80◦.” Page 2070).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Majewicz in view of Yoshida, as applied in claim 33, and further in view of Hattenbach.

Regarding claim 38, Majewicz in view of Yoshida teaches all claim limitations as applied in claim 33, and Majewicz further teaches wherein the bevel angle is between 30 degrees and 80 degrees (“The following nominal bevel angles were used: 10◦, 30◦, 45◦, 60◦, and 80◦.” Page 2070).
In addition, Yoshida further teaches wherein the outer diameter of the elongated body is between 20 μm and 80 μm ("The outer diameter of the hollow needle of the present invention is … and still more preferably 30 to 40 μm." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle as taught by Majewicz with the hollow needle as taught by Yoshida. By using extra small needle, it is possible that “the resistance when piercing the needle is small, and it can be pierced with almost no pain” (see Yoshida; [0015]).
Majewicz in view of Yoshida fails to explicitly teach wherein the elongated body is a glass microcapillary.
However, in the same field of endeavor, Hattenbach teaches wherein the elongated body is a glass microcapillary ("The catheter is fabricated of a robust, though flexible material, which is a quartz glass tubing …" [0028]; "… though small enough to be insertable into the lumen of microvessels with a smaller diameter such as branch retinal veins or arteries." [0023]; biocompatibility is a must-have property for instrument inserted in human body), the bevel angle is between 30 degrees and 80 degrees (see Fig.2b), and the outer diameter of the elongated body is between 20 µm and 80 µm (“As a result, the tip of the catheter has an extremely small outer diameter ranging from 50 µm to less than 10 µm up to 5 µm.” [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the material of hollow needle as taught by Yoshida with the glass material as taught by Hattenbach. Doing so would make it possible to provide an instrument "having a high mechanical stability, a small thermal expansion and high transmittance for ultra violet light, the latter being of advantage for the sterilization of the material" (see Hattenbach; [0028]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Webster et al. (Design Considerations for Robotic Needle Steering; published on 04/22/2005) teach a robotic needle steering system based on needle beveled tip angle.

 Webster et al. (Nonholonomic Modeling of Needle Steering; published on 05/01/2006) teach a method to steer a flexible needle with a bevel tip to reach a specified 3D target by using nonholonomic kinematics, control and path planning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                   

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793